240 F.3d 1326 (11th Cir. 2001)
Carl O. McNAB, Plaintiff-Appellee,v.J & J MARINE, INC., Defendant-Appellant.
No. 00-10238Non-Argument Calendar.
United States Court of Appeals,Eleventh Circuit.
Feb. 6, 2001.Feb. 20, 2001

Appeal from the United States District Court for the Southern District of  Alabama.(No. 98-01015-CV-MJ-S), William H. Steele, Judge.
Before ANDERSON, Chief Judge, and DUBINA and MARCUS, Circuit Judges.
PER CURIAM:


1
J & J Marine appeals the magistrate judge's denial of its motion for judgment as  a matter of law and motion for a new trial, which were filed after a jury  verdict in favor of Carl McNab. Because we determine that the parties did not  explicitly consent to have a magistrate judge conduct the trial proceedings, we  dismiss this appeal for lack of appellate jurisdiction.


2
The relevant facts are straightforward. On October 13, 1998, McNab filed this  action seeking recovery for breach of a Vessel Construction Contract. The clerk  of the district court sent each party's counsel a document entitled "Notice of  Assignment to United States Magistrate Judge for Trial" (the "Notice"), which  informed the parties that their case had been assigned to a magistrate judge  "for all purposes including trial." The Notice further stated that the  magistrate judge's authority to preside over the case derived from 28 U.S.C.   636(c), and that the parties had a right to have the case reassigned to a  district court judge for trial and final disposition. The Notice instructed that  if the parties wished to have the case reassigned, they were required to return  a form attached to the Notice to the Clerk of Court within thirty days. If they  did not request such reassignment, the Notice indicated that the parties would  "be deemed to have consented to the trial and disposition of [the] case by the  assigned United States Magistrate Judge." The record does not reflect that  either party returned the request for reassignment to the clerk, and the case  proceeded with the magistrate judge.


3
On October 27, 1999, the magistrate judge entered an order denying J & J  Marine's motion for summary judgment and for partial summary judgment, and on  November 8 and 9, 1999, the magistrate judge presided over a jury trial. On  November 12, 1999, the magistrate judge entered judgment in favor of McNab in  the amount of $90,000, and an additional $74,578.88 at 6% interest, based on the  jury's verdict. On December 14, 1999, the magistrate judge entered an order  denying J & J Marine's motion for judgment as a matter of law and motion for a  new trial, which J & J Marine challenges in this appeal.


4
On February 14, 2000, we issued the following jurisdictional question to the  parties:


5
Whether the parties consented to the magistrate judge rendering a final and  appealable decision in this action? See 28 U.S.C.  636(b) & 1291; Barnett v.  General Elec. Capital Corp., 147 F.3d 1321, 1322-23 (11th Cir.1998); General  Trading Inc. v. Yale Materials Handling Corp., 119 F.3d 1485, 1494-96 (11th  Cir.1997), cert. denied, 523 U.S. 1055, 118 S.Ct. 1380, 140 L.Ed.2d 526  (1998); Hall v. Sharpe, 812 F.2d 644, 646-47 (11th Cir.1987).


6
In response, J & J Marine argues that both parties gave sufficient consent by  failing to object to the authority of a magistrate judge. J & J Marine asserts  that although the consent does not appear "expressly on the record," the parties  waived any constitutional right to have an Article III judge preside over the  case by failing to execute the written request for reassignment of the case to  an Article III judge.


7
This Court's appellate jurisdiction is limited to final decisions of the  district courts. See 28 U.S.C.  1291. An exception set forth in 28 U.S.C.   636(c), however, permits a magistrate judge, upon special designation by the  district court and the consent of all of the parties, to conduct any or all  proceedings in a civil matter and enter a final judgment. See 28 U.S.C.   636(c)(1). Where a judgment has been so entered by a magistrate judge,   636(c)(3) permits a direct appeal to the appropriate United States court of  appeals in the same manner as an appeal would be taken from the judgment entered  by the district court. See 28 U.S.C.  636(c)(3). However, if the parties did  not consent to the magistrate judge's exercise of jurisdiction, an appellate  court lacks jurisdiction over an appeal from a final judgment entered by the  magistrate judge. See 28 U.S.C.  636(c)(3); Barnett v. General Elec. Capital  Corp., 147 F.3d 1321, 1322 n. 1 (11th Cir.1998). Because of its direct impact on  our appellate jurisdiction, we consider sua sponte whether the parties consented  to the magistrate judge's jurisdiction to enter final judgment in this case. See  Rembert v. Apfel, 213 F.3d 1331, 1333-34 (11th Cir.2000) (examining the Court's  appellate jurisdiction sua sponte even though neither party raised the issue).


8
Basic procedure governing the consent and assignment process is set forth in 28  U.S.C.  636(c)(2). The clerk of court, at the time an action is filed, must  notify the parties of the "availability" of a magistrate judge to exercise  jurisdiction, and "[t]he decision of the parties shall be communicated to the  clerk of court." 28 U.S.C.  636(c)(2). Subsection (c)(2) further provides that  the local rules of the court "shall include procedures to protect the  voluntariness of the parties' consent." Id. We have consistently required that a  party's consent to a magistrate judge's exercise of jurisdiction under 28 U.S.C.   636(c)(1) must be explicit, voluntary, clear, and unambiguous. See e.g.,  Barnett, 147 F.3d at 1322; Hall v. Sharpe, 812 F.2d 644, 647 (11th Cir.1987).  Such consent cannot be inferred from the conduct of the parties, as urged by J &  J Marine in its response to our jurisdictional question. See Hall, 812 F.2d at  647.


9
More importantly, in the recent decision of Rembert, we expressly addressed the  very procedure at issue in this case-the procedure followed by the Southern  District of Alabama that purports to allow parties to consent to a magistrate  judge's exercise of jurisdiction by failing to object within thirty days of  receiving notice that a case has been assigned to a magistrate judge. In  Rembert, we expressly found the Southern District of Alabama's "consent through  inaction" notice to be invalid and insufficient to establish the "express" and  "on the record" consent statutorily required to empower a magistrate judge to  act. See Rembert, 213 F.3d, at 1334-35.1


10
As in Rembert, it is undisputed that the parties in this case did not explicitly  consent to a trial before a magistrate judge. Plainly, the magistrate judge  lacked jurisdiction to issue a final disposition in this case, and the orders  issued by the magistrate judge were thus not final and appealable. As a result,  we lack jurisdiction to entertain this appeal and dismiss it accordingly. See  Rembert, 213 F.3d at 1335; Barnett, 147 F.3d at 1322 n. 1.


11
DISMISSED.



NOTES:


1
 We note that Rembert issued on June 5, 2000, which was after the parties filed  this appeal and answered our jurisdictional question. We are bound by Rembert,  absent an intervening decision of the Supreme Court or a decision of an en banc  majority of this Court. See, e.g., Flowers v. United States, 764 F.2d 759, 761  (11th Cir.1985).